UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                          §
                                                  §
versus                                            §    CRIMINAL ACTION NO. 1:06-CR-165
                                                  §
ROB ROY ROBINSON (1)                              §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

         The Court referred a petition alleging violations of supervised release conditions to United

States Magistrate Judge K. Nicole Mitchell for consideration pursuant to applicable laws and

orders of this Court. The Court has received and considered the Report of the United States

Magistrate Judge.

         At the close of the July 22, 2019 revocation hearing, Defendant and defense counsel signed

a standard form waiving the right to object to the proposed findings and recommendations

contained in the United States Magistrate Judge’s Report, consenting to revocation of supervised

release, and consenting to the imposition of the sentence recommended in the Report. Counsel

for the government orally waived the right to object to the Report. Defendant also waived his

right to be present and speak before the District Judge imposes the recommended sentence.

Therefore, the Court may act on the Report and Recommendation immediately.

         The findings of fact and conclusions of law of the Magistrate Judge are correct and the

Report of the Magistrate Judge is ADOPTED. It is therefore
       ORDERED that Defendant’s plea of true to Allegation 1 as set forth in the petition is

ACCEPTED. Based upon Defendant’s plea of true to Allegation 1 in the petition, the Court finds

that Defendant violated the conditions of his supervised release. It is further

       ORDERED that Rob Roy Robinson’s supervised release is REVOKED. Judgment and

commitment will be entered separately, in accordance with the Magistrate Judge’s

recommendations. It is finally

       ORDERED that Defendant be committed to the custody of the Bureau of Prisons for a

term of imprisonment of 24 months, to be followed by 2 years of supervised release. The Court

recommends service of sentence at FCI Seagoville.


       SIGNED at Beaumont, Texas, this 24th day of July, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                                2
